ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of the City of Bloomington for further review of the decision of the Court of Appeals be, and the same is, granted. The petitioner shall proceed as the appellant and briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained.
IT IS FURTHER ORDERED that the amicus application of Vanee B. Grannis, Jr., on behalf of interested cities and other municipal entities be, and the same is, granted. Said brief shall be served and filed simultaneously with that of the appellant.
ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the request of the City of Bloomington to serve and file an amicus curiae brief in the above-entitled matter be, and the same is, granted. Said brief shall be served and filed simultaneously with that of the appellant.